ORDER

PER CURIAM:
AND NOW, this 1st day of March, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated December 5, 2003, the Petition for Review and response thereto, it is hereby
ORDERED that Karen Gwyn Muir be and she is suspended from the Bar of this Commonwealth for a period of three months, and she shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall *537pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice BAER dissents.